Citation Nr: 0413777	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a cold injury of 
the right foot, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a cold injury of 
the left foot, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, C.N.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
June 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted the veteran an 
increased rating for his residuals of trenchfeet from 10 
percent.  Specifically, the RO assigned separate ratings for 
a cold injury to each foot, assigning 20 percent ratings for 
each foot.  

In August 2003, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).


FINDINGS OF FACT

1.  The veteran has cold sensitivity of both feet 
attributable to his cold injury residuals.  

2.  The veteran has reddened toes, nail abnormalities, 
diminished sensation in both of his feet, and bony spur 
formation along the calcaneal bone, all attributable to his 
cold injury residuals.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent (but no 
higher) for residuals of a cold injury of the right foot have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 
3.321, Part 4, Diagnostic Code 7122 (2003).

2.  The criteria for an evaluation of 30 percent (but no 
higher) for residuals of a cold injury of the left foot have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 
3.321, Part 4, Diagnostic Code 7122 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA examination in July 2001.  The 
examiner noted that the veteran had diabetes mellitus with 
neuropathy, and issued a prognosis that the veteran could 
expect worsening with time.  

The veteran underwent a VA examination in November 2001.  No 
claims folder was available for review.  The veteran stated 
that his feet had been hurting ever since he got out of 
service.  He was currently not taking medication for his 
feet.  He estimated that he had had three infections in the 
past year, which had taken months to heal, and had required 
antibiotics.  He denied that his feet were sweaty.  They were 
sensitive to cold, and he could not walk without shoes.  He 
did not take pain medication because of the side-effects.  He 
stated that he had avoided jobs that required standing on his 
feet.  He described wearing special soft sole inserts.  It 
was noted that the veteran had had diabetes and had suffered 
two strokes.  

Examination showed that the skin of the veteran's feet was 
shiny and atrophic.  The feet were warm.  The toes were 
reddened bilaterally.  The nails were yellowed, thinned, and 
dystrophic.  There were small scabs on the dorsum of the 
right great toe, and there was a residual healing callus on 
the ventral aspect of the left third toe.  The right great 
toe was tender to extension and flexion at the 
metatarsophalangeal joint.  There was diminished sensation in 
both feet to light touch of the ankles.  The position touch 
was intact.  The joints of the toes were stiff and the toes 
could not be flexed nor extended well.  The dorsalis pedis 
pulses were absent bilaterally.  The posterior tibial pulses 
were faintly palpable bilaterally.  The capillary refill by 
contrast was normal.  Imaging of the feet showed bony spur 
formation along the plantar and dorsal aspects of both 
calcaneal bone bilaterally.  

Under diagnoses, the examiner commented that the veteran had 
a clear history of a cold injury with superimposed diabetes 
mellitus.  The examiner commented that it would be difficult 
to assign what contribution his superimposed diabetes had 
made on the underlying cold injury.  The examiner opined that 
the majority of the present problems in his bilateral feet 
were due to the prior cold injury.  

The veteran was afforded a video hearing before an Acting 
Veterans Law Judge in August 2003, a transcript of which has 
been associated with the claims folder.  He described his 
current symptomatology and where he was receiving treatment 
for his feet.  

Treatment records were submitted at the veteran's hearing 
from Dr. C.P. of the LSU Health Sciences Diabetes Foot 
Program.  He wrote that the veteran had a 20+ year history of 
diabetes, and that last year, he had undergone an angioplasty 
on his right leg for a non-healing wound of about 3 months 
duration, which had since healed.  The examiner commented 
that the veteran continued to have vascular insufficiency in 
both legs and feet, and was also found to have neuropathy 
resulting in sensory loss and absent protective sensation in 
both feet.  His skin was dry with moderately severe tinea 
pedis, and that because of this, the veteran was fit for 
extra depth shoes and soft insoles.  


Analysis

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In October 2001 the RO sent the appellant a VCAA letter.  In 
said letter, the RO asked the appellant to tell it about any 
additional evidence he wanted obtained, and informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate the claim.  The letter told the 
appellant that the RO was required to make reasonable efforts 
in obtaining relevant records.  Throughout the appeal and in 
the VCAA letter, the appellant has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. Principi, 
17 Vet.App. 412 (2004).  In this instance, the RO provided 
such notice before the February 2002 rating decision.  

Even though the RO never sent a letter specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
also not prejudiced by such failure.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  In particular, in the aforementioned 
VCAA letter, the RO told the veteran that it needed evidence 
that the disabling effects of his condition had increased in 
severity.  In that regard, the veteran submitted his current 
treatment records from Dr. C.P. at his hearing in August 
2003.  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He was afforded a VA examination in 
November 2001 for the purpose of determining the current 
severity of the veteran's cold injury residuals of his feet.  
38 C.F.R. § 3.159 (4).  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  The veteran's entire history is 
reviewed when making disability evaluations. See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here with the left and right foot claim, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 7122 for cold injury residuals, a 20 
percent rating is for application when there is arthralgia or 
other pain, numbness, or cold sensitivity, plus either tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions or 
osteoarthritis) of affected parts.  A 30 percent rating is 
for application when there is arthralgia or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis) of affected parts.  No higher rating is 
assignable for cold injury residuals under Diagnostic Code 
7122. 

Notes (1) and (2) under Code 7122 state that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes, and that each affected part (hand, foot, 
ear, nose) is evaluated separately and the ratings are 
combined, if appropriate, in accordance with 38 C.F.R. §§ 
4.25 and 4.26.  Other disabilities that have been diagnosed 
as the residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., are rated separately as 
well unless they are used to support an evaluation under 
Diagnostic Code 7122.  38 C.F.R. § 4.110, Diagnostic Code 
7122 (2003).  

Under Diagnostic Code 7122, for the veteran to be entitled to 
30 percent ratings for each foot, the evidence must first 
show that the veteran has arthralgia or other pain, numbness, 
or cold sensitivity of his feet.  At the veteran's November 
2001 VA examination, the examiner noted that the veteran's 
feet were sensitive to cold.  Accordingly, the first 
criterion for a 30 percent rating has been met.  The evidence 
must also show that the veteran has at least two of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis) of affected parts.  At the veteran's 
November 2001 VA examination, the examiner noted that the 
veteran's toes were reddened, his nails were yellowed, 
thinned, and dystrophic, there was diminished sensation in 
both feet, and there was a bony spur formation along the 
calcaneal bone.  Accordingly, as the evidence shows that the 
veteran has nail abnormalities, color changes, locally 
impaired sensation, and x-ray abnormalties of the feet, the 
second criterion for a 30 percent rating for each foot has 
also been met.  Thus, the veteran has met the criteria for a 
30 percent rating in each foot for his cold injury residuals 
under Diagnostic Code 7122.  A 30 percent rating is the 
highest rating under Diagnostic Code 7122.  

It is noted that the veteran has diabetes mellitus, and there 
was some question as to whether the symptomatology in the 
veteran's feet was due to his service-connected cold injury 
residuals or to the diabetes.  However, the VA examiner in 
November 2001 opined that the majority of the veteran's 
present problems in his feet were due to his cold injury.  
Also, in Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
the Court noted that when it is not possible to separate the 
effects of a service-connected condition from non-service-
connected conditions, "VA regulations at 38 C.F.R. § 3.102 . 
. . clearly dictate that such signs and symptoms be 
attributed to the service-connected condition."  

The veteran is not entitled to a disability rating in excess 
of 30 percent for his cold injury residuals under other 
Diagnostic Codes as the evidence does not show amputation of 
the toes, squamous cell carcinoma, Raynaud's phenomenon, or 
muscle atrophy, such that those disorders could be rated 
separately.  Although Dr. C.P. stated that the veteran had 
neuropathy resulting in sensory loss and absent protective 
sensation in both feet, it is determined that these findings 
(specifically the sensory loss) were considered in rating the 
veteran's disability under Diagnostic Code 7122.  

In summary, the evidence supports the grant of entitlement to 
an increased rating of 30 percent, but not greater, for 
residuals of a cold injury to the right foot, as well as an 
increased rating of 30 percent for residuals of a cold injury 
to the left foot, and the veteran's claim is granted to that 
extent, subject to the laws and regulations governing the 
disbursement of monetary benefits. 38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. Part 4, § 4.110, Diagnostic Code 7122 
(2003). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's cold injury residuals.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  


ORDER

An increased rating of 30 percent, and not in excess thereof, 
is granted for the residuals of a cold injury of the right 
foot, subject to the law and regulations governing the 
payment of monetary awards.

An increased rating of 30 percent, and not in excess thereof, 
is granted for the residuals of a cold injury of the left 
foot, subject to the law and regulations governing the 
payment of monetary awards.




	                     
______________________________________________
	D.P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



